—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 16, 1999, convicting her of criminal possession of marihuana in the fourth degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of her omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*319The County Court properly determined that the City Court of Newburgh had jurisdiction to issue a warrant to search the defendant’s premises in the Town of New Windsor. Therefore, the County Court properly denied that branch of her omnibus motion which was to suppress physical evidence obtained as a result of the search (see, People v Chrysler, 287 AD2d 7 [decided herewith]).
The defendant’s remaining contention with respect to an immunity agreement involves matters which are dehors the record and, thus, are not reviewable on direct appeal (see, People v Kinchen, 60 NY2d 772). O’Brien, J. P., S. Miller, Smith and Crane, JJ., concur.